EXHIBIT 21 SUBSIDIARIES OF HOOPER HOLMES, INC. Subsidiary Name State of Incorporation Business Name Hooper Evaluations, Inc. New York D & D Associates, Michigan Evaluation Services (“MEG”) Hooper Information Services, Inc. New Jersey Hooper Information Services, Inc Mid-America Agency Services, Incorporated Nebraska Mid-America Agency Services, Incorporated TEG Enterprises, Inc. Nebraska TEG Enterprises, Inc. Heritage Labs International, LLC Kansas City Heritage Labs International, LLC Hooper Distribution Services, LLC New Jersey Hooper Distribution Services, LLC
